DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to efficient compression/decompression of video data.
	With regards to claim 1, Tao discloses a picture decoding method (paragraph 96), comprising:  
	selecting, from a knowledge base, K reference pictures of a current picture, wherein at least one picture in the knowledge base does not belong to a random access segment in which the current picture is located and wherein K is an integer greater than or equal to 1 (paragraph 119);  and 
	decoding the current picture according to the K reference pictures (paragraph 105); and
	wherein the current picture belongs to a first video bitstream (paragraph 105). 
Hannuksela (US 2015/0103921) discloses wherein the current picture belongs to a first video bitstream and the at least one reference picture in the knowledge base is obtained by decoding a second video bitstream (paragraph 320).
Hendry (US 2015/0237377) discloses random access segments (paragraph 115); and the at least one reference picture in the knowledge base is obtained by decoding a video bitstream (paragraph 132).
The prior art, either singularly or in combination, does not disclose “…selecting, from a knowledge base, K reference pictures of a current picture, wherein at least 5one reference picture in the knowledge base does not belong to a random access segment in which the current picture is located and wherein K is an integer greater than or equal to 1, wherein the current picture belongs to a first video bitstream and the at least one reference picture in the knowledge base is obtained by decoding a second video bitstream, wherein the random access segment is a picture sequence arranged in a decoding order from a closest random 10access point before the current picture to a closest random access point after the current picture; and decoding the current picture according to the K reference pictures” of claim 1.  

	With regards to claim 6, Tao (US 2015/0156487) discloses a picture encoding method (paragraph 74), comprising:  
	selecting, from a knowledge base, K reference pictures of a current picture, wherein at least one reference picture in the knowledge base does not belong to a random access segment in which the current picture is located, and wherein K is an integer greater than or equal to 1 (paragraph 119);  and 
	encoding the current picture into a first video bitstream according to the K reference pictures (paragraph 75). 
Campbell (US 2015/0092076) discloses encoding the current picture into a first video bitstream (paragraph 83); and 
encoding the at least one reference picture into a second video bitstream (paragraph 83).  
The prior art, either singularly or in combination, does not disclose the limitation “…selecting, from a knowledge base, K reference pictures of a current picture, wherein at least one reference picture in the knowledge base does not belong to a random access segment in which the current picture is located, and wherein K is an integer greater than or equal to 1, wherein the random access segment is a picture sequence arranged in a decoding order from a 5closest random access point before the current picture to a closest random access point after the current picture; encoding the current picture into a first video bitstream according to the K reference pictures; and encoding the at least one reference picture into a second video bitstream” of claim 6.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 6.
With regards to claim 9, Tao (US 2015/0156487) discloses a picture decoding apparatus, comprising:
a memory storage comprising instructions (paragraph 196);
a processor coupled to the storage (paragraph 196), wherein the processor executes the instructions to:

	decode the current picture according to the K reference pictures (paragraph 105); and
	wherein the current picture belongs to a first video bitstream (paragraph 105). 
Hannuksela (US 2015/0103921) discloses wherein the current picture belongs to a first video bitstream and the at least one reference picture in the knowledge base is obtained by decoding a second video bitstream (paragraph 320).
Hendry (US 2015/0237377) discloses random access segments (paragraph 115); and the at least one reference picture in the knowledge base is obtained by decoding a video bitstream (paragraph 132).
The prior art, either singularly or in combination, does not disclose “…select, from a knowledge base, K reference pictures of a current picture, wherein at least 25one reference picture in the knowledge base does not belong to a random access segment in which the current picture is located and wherein K is an integer greater than or equal to 1, wherein the current picture belongs to a first video bitstream and the at least one reference picture in the knowledge base is obtained by decoding a second video bitstream, wherein the random access segment is a picture sequence arranged in a decoding order from a closest random 30access point before the current picture to a closest random access point after the current picture; and decode the current picture according to the K reference pictures” of claim 9.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 9.
With regards to claim 14, Tao (US 2015/0156487) discloses a picture encoding apparatus, comprising:
a memory storage comprising instructions (paragraph 196);
a processor coupled to the storage (paragraph 196), wherein the processor executes the instructions to:
	select, from a knowledge base, K reference pictures of a current picture, wherein at least one reference picture in the knowledge base does not belong to a random access segment in which the current picture is located, and wherein K is an integer greater than or equal to 1 (paragraph 119);  and 

Campbell (US 2015/0092076) discloses encode the current picture into a first video bitstream (paragraph 83); and 
encode the at least one reference picture into a second video bitstream (paragraph 83).  
The prior art, either singularly or in combination, does not disclose “…select, from a knowledge base, K reference pictures of a current picture, wherein at least one reference picture in the knowledge base does not belong to a random access segment in which the current picture is located, and wherein K is an integer greater than or equal to 1, wherein the random access segment is a picture sequence arranged in a decoding order from a closest random access point before the current picture to a closest 25random access point after the current picture; encode the current picture into a first video bitstream, according to the K reference pictures; and encode the at least one reference picture into a second video bitstream” of claim 14.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 10/5/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Number 10,917,638 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488